The Honorable Charlie Daniels Secretary of State State Capitol, Room 256 Little Rock AR 72201-1094
Dear Mr. Daniels:
You have presented the following question for my opinion:
  What will be the effective date of legislation that did not carry an emergency clause or specified effective date that was passed during the Second Extraordinary Session of the 84th General Assembly?
RESPONSE
It is my opinion that legislation that was passed during the Second Extraordinary Session of the 84th General Assembly without an emergency clause or a specified effective date went into effect on June 3, 2004.
The Second Extraordinary Session recessed on March 4, 2004, to be reconvened on June 9, 2004. See HCR 1006 (84th General Assembly, 2nd
Ex. Session, 2004). The General Assembly took no action after it recessed on March 4, 2004, other than to reconvene on June 9, 2004, and to adjourn sine die on that same day. Thus, all acts that were passed during the Second Extraordinary Session were passed prior to the March 4 recess. All such acts that were passed with no emergency clause or specified effective date became effective on the ninety-first day after the recess of the session. See Op. Att'y Gen. No. 2004-174, citing Fulkerson v.Refunding Board, 201 Ark. 957, 147 S.W.2d 980 (1941). This rule stems from Amendment 7 to the Constitution of Arkansas, which gives the people ninety days within which to file referendum petitions. The day of recess is not counted, so as to allow ninety full days for the filing of referenda. The ninety-first day after the March 4, 2004 recess of the Second Extraordinary Session was June 3, 2004.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General